Lumpkin, J.
1. One ground oi error assigned in the bill of exceptions being that'the court erred in refusing to dismiss a motion for a new trial, the motion to dismiss being “ on the ground that no brief of evidence had been approved and filed as required by law,” and it appearing from recitals in the bill of exceptions itself that orders at the instance of the movant were taken from time to time, “continuing the hearing of said motion and granting additional time in which to perfect brief of evidence, until the 5th day of November, 1894, when said motion was heard,” and the record showing that the brief of evidence was in fact approved and filed .on the day last mentioned, the court was right in refusing to dismiss the motion for a new trial.
2. It not appearing that the verdict rendered was absolutely de* manded by the evidence, and this being the first grant of a new trial, the case falls within the rule on this subject which this court has established by a long continued line of adjudications.

Judgment affirmed.